


110 HR 1863 IH: To direct the Secretary of Veterans Affairs to conduct a

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1863
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Lamborn (for
			 himself and Mr. Buyer) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to conduct a
		  two-year pilot program to use a mobile processing unit to perform certain
		  services of the Department of Veterans Affairs.
	
	
		1.Mobile benefits pilot
			 program
			(a)Pilot
			 programThe Secretary of Veterans Affairs shall conduct a pilot
			 program in three States to use a mobile processing unit to conduct outreach,
			 take applications from veterans for benefits administered by the Secretary, and
			 determine the status of claims submitted by veterans for such benefits.
			(b)TerminationThe
			 authority to conduct a pilot program under this section shall terminate on the
			 date that is two years after the date of the enactment of this Act.
			
